Order filed April 25, 2013




                                             In The

                        Fourteenth Court of Appeals
                                         ____________

                                     NO. 14-12-00906-CV
                                       ____________

                              RONALD DUNCAN, Appellant

                                                V.

               MEMORIAL HERMAN HOSPITAL SYSTEM, Appellee


                     On Appeal from the County Court at Law No 5
                              Montgomery County, Texas
                        Trial Court Cause No. 12-05-05767-CV


                                            ORDER

       On April 19, 2013, appellant filed a brief that is not in compliance with the
Texas Rules of Appellate Procedure. The brief fails generally to comply with the
rules. See Tex. R. App. P. 38.1(a), (b), (c), (d), (e), (f), (g), (h), (i), (j) and (k).

       Accordingly, we order appellant's brief filed April 19, 2013, stricken.
Appellant is ordered to file a brief that complies with the Texas Rules of Appellate
Procedure within ten (10) days of the date of this order. See Tex. R. App. P.
38.1(a), (b), (c), (d), (e), (f), (g), (h), (i), (j) and (k).
      If appellant files another brief that does not comply with Rule 38, the Court
may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas
Rule of Appellate Procedure 38.8(a), where an appellant has failed to file a brief,
we may dismiss the appeal for want of prosecution. If appellant fails to timely file
a brief in accordance with Rule 38, the appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 38.8(a)(1).



                                     PER CURIAM



Panel consists of Justices Boyce, Jamison and Busby.